Citation Nr: 1146998	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-04 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to October 1976.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a January 2006 rating decision issued in February 2006 in which the RO denied service connection for depression/anxiety.  In accord with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue on appeal has been characterized as listed on the title page.

The case was remanded in November 2010 for additional notice and development.  The case now is before the Board for further appellate consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence that an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), is related to the Veteran's active duty. 

2.  The Veteran has not been diagnosed with PTSD.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, not incurred in or aggravated by the Veteran's active duty.  38 U.S.C.A. §§ 101, 1131, 1154(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304, 3.655 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in an October 2005 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio, 16 Vet. App. at 187; Charles v. Principi, 16 Vet. App. 370 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Further, the notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in October 2005, prior to the January 2006 rating decision, of what type of information and evidence was needed to substantiate a claim for service connection.  Accordingly, the timing of notice requirements the Court set out in Pelegrini have been satisfied.  Further, a November 2010 letter gave notice of what type of information and evidence was needed to substantiate a claim for service connection based on personal assault in accordance with the requirements of 38 C.F.R. § 3.304(f)(5) and of the types of evidence necessary to establish a disability rating and effective date if service connection was granted.  In a supplemental statement of the case (SSOC) issued in October 2011, the Veteran's claim was readjudicated.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes available service personnel and treatment records, VA and private treatment records, workers' compensation records, and various statements submitted by the Veteran.  The Veteran was scheduled for a Board hearing, but failed to appear.  In compliance with the Board's November 2010 remand, she also was scheduled for a VA examination but failed to report.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  The Veteran did not respond to the October 2010 VCAA notice letter and as such no additional pertinent evidence has been identified by the claimant.  Given the foregoing, the Board finds that VA has complied with the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran contends that she is entitled to service connection for an acquired psychiatric disability.  On her February 2008, VA Form 9, she maintained that her disability is related to a personal assault she experienced while in service.  As such, the Veteran is not claiming that her stressor is related to fear of hostile military or terrorist activity.  Thus, the Board finds that the July 2010 amendments to VA's adjudication regulations governing service connection for PTSD liberalizing the evidentiary standard for establishing the required in-service stressor are not applicable in this instance.  See 75 Fed. Reg. 39,843 (July 13, 2010).

As the Board noted in its remand, 38 C.F.R. § 3.304(f)(5) provides that in cases of a claimed in-service personal assault evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

As indicated above, in an October 2010 letter, the Veteran was advised that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of an in-service personal assault and allowed the Veteran an opportunity to furnish this type of evidence.  The Veteran did not respond or provide sufficient information for her complaint of in-service sexual assault to be verified.  Moreover, as noted earlier, she failed to report for a scheduled VA examination, thus the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).

Service treatment records reveal that in August 1976, the Veteran reported that she wanted out of the Air Force because she was disenchanted and was not enjoying it.  The examiner indicated that she had wanted out in basic training and had tried to get out since her fourth month of active duty.  The Veteran felt she was not fit for military functions.  The impression was situational anxiety.  No separation physical was deemed necessary and the Veteran elected to waive such examination in October 1976.  An October 1976 personnel record reflects that the Veteran had asked for a voluntary discharge for miscellaneous personal reasons, which was approved post-discharge.

In a November 2003 VA note, a nurse practitioner indicated that the Veteran was experiencing escalating stressors in her work environment that were having physical consequences and she recommended that the Veteran be provided up to 30 days disability.  At a private ER visit the next day, the Veteran reported that she had been advised that she had poor work performance and that she needed to improve or face possible loss of her job, but she also complained of negative interactions with her co-workers whom she felt were mean spirited.  Following an examination, she was diagnosed with anxiety and released the same day.

During a December 2003 VA initial psychiatric assessment, the Veteran reported that her depression started approximately a year ago with increased job stress and separation from her second husband.  She indicated that she was facing the loss of her job, adding that she made too many errors.  She described a difficult work situation in which she heard lewd jokes and co-workers made inappropriate remarks to one another in front of patients.  The Veteran reported that her father was an alcoholic and that he would watch her get dressed outside her bedroom window and through a hole in the bathroom.  Apparently, he came into her bedroom when she was in 5th grade and washed her back, which turned out to be her front.  Her father also molested the Veteran's then 13-year old son.  Her mother would spank her for not doing chores.  The Veteran also indicated that her first husband was an alcoholic and physically and verbally abusive.  She reported that she got out of the Air Force early due to trauma experiences.  Following a mental status examination, the diagnoses were anxiety and depressive disorders, NOS (Not Otherwise Specified), related to recent stressors in life which had been going on for about a year. 

A March 2004 state psychiatric evaluation shows a diagnosis of non-industrial chronic dysthymic disorder related to childhood sexual abuse issues with her father, who sexually abused her then 13-year old son, which led to her parents disowning her, as well as several of her siblings distancing themselves from her and causing a significant rift in her family.  Her first husband was abusive and her second husband asked her to move out of their home after one year of marriage, having become involved with another woman.  VA medical records showed that she complained of depression shortly after she began working for Mercy Medical Center-Mt. Shasta and attributed these feelings of depression to personal life issues, particularly marital problems.  Based on a review of her personnel records and private and VA medical records, the state examiner saw no evidence to accept the Veteran's claim of psychiatric injury as industrially compensable and there had been no such injury or psychiatric disability.  Instead he determined that the Veteran had become upset when she was repeatedly reprimanded for making too many errors on her job and when she received a negative performance evaluation.  

Subsequent VA treatment records reflect diagnoses of anxiety, depression, panic disorder, suspect bipolar disorder, and history of military sexual trauma.  

On her April 2005 VA Form 21-526, the Veteran indicated that her depression and anxiety began in November 2003.  

Based on the evidence of record, the Board must find that service connection for an acquired psychiatric disability, to include PTSD, is not warranted.  She has never been diagnosed with PTSD.  The Veteran does not contend that she has had a psychiatric disorder since service, only that her present psychiatric disabilities are related to in-service sexual trauma.  However, except for entries on August 5, 1976, pertaining to her desire to be discharged from the Air Force, active duty treatment records do not show complaints of, or treatment for, any psychiatric disorder but situational anxiety.  Her first claim with respect to a psychiatric disorder was not filed until April 2005.  The Board finds it reasonable to assume that if the Veteran had been having psychiatric problems since service, she would have filed a claim for compensation before then.  In November 2003, she was diagnosed with anxiety and depression, which appeared to be due to her job performance and separation from her second husband.  

More importantly, there is no medical evidence linking the Veteran's current psychiatric disabilities to service.  As it was not until nearly 30 years after active duty service before there was medical evidence of treatment for a diagnosed psychiatric disorder, there is no supporting evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  [Parenthetically, the Board notes that she had filed a claim in October 1976, but did not describe the disability(ies) for which she was seeking compensation.].

In sum, the Board acknowledges the Veteran's belief that her anxiety and depression are related to service.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Here, the Veteran is competent to say that she experienced symptoms.  However, the Veteran has not demonstrated that she has the expertise required to diagnose a psychiatric disability and link it to service.  Further, as discussed above, the Veteran does not assert that she has had symptoms since service.  Moreover, the Board does not find her assertions of in-service sexual assault credible.  To the contrary, service treatment records reflect that she indicated within four months of entry unto active duty that she did not want to stay in the Air Force but it was not until August 1976 that she sought treatment.  Even the Veteran indicated that the onset of her current psychiatric problems was in November 2003.  Moreover, there is no medical opinion linking them to service.  Instead her current psychiatric disorders have been linked to childhood abuse, the sexual abuse of her son from her first marriage, marital separation, and civilian job-related difficulties.  [Parenthetically, the Board notes that the Veteran filed for workers' compensation for her depression and anxiety, which was she claimed was due to her job as a phlebotomist and was denied.].
 
In conclusion, the preponderance of the evidence is against finding that the Veteran's psychiatric disabilities are related to her active duty service.  As a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, to include PTSD, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107. 






(CONTINUED ON NEXT PAGE)
ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


